Exhibit 10.2

 

EXECUTION VERSION

 

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated
as of March 29, 2019, by and among PLUG POWER INC., a Delaware corporation
(“Plug Power”), EMERGENT POWER INC., a Delaware corporation (“Emergent”),
EMERGING POWER INC., a Delaware corporation (“Emerging”, and individually or
collectively with Plug Power and Emergent as the context may require,
“Borrower”), and GENERATE LENDING, LLC, a Delaware limited liability company
(the “Lender”).

 

WHEREAS, the Borrower and the Lender are parties to a Loan and Security
Agreement dated as of March 29, 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), pursuant to which the Lender has made a term loan facility
available to the Borrower; and

 

WHEREAS, The Borrower and the Lender have agreed to modify certain provisions of
the Loan Agreement as more particularly set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.                                      Capitalized Terms; Effective Date. 
Capitalized terms used in this Amendment which are not otherwise defined herein
shall have the meanings assigned thereto in the Loan Agreement, as modified by
this Amendment.  Except as expressly provided to the contrary herein, all
modifications to the Loan Agreement set forth herein shall be effective as of
the date of this Amendment.

 

2.                                      Amendment.  The Loan Agreement,
including the Recitals thereto, is hereby amended as follows:

 

(a)                                 Each reference appearing therein to “on the
Secondary Closing Date” shall be a reference to “on or before April 12, 2019”.

 

(b)                                 In each of clauses (a), (b), (d) and (e) of
Section 4.2 of the Loan Agreement, the language “Except with expect with respect
to the Secondary Closing Date,” shall be replaced with the following:

 

“Except with respect to Advances made on the Secondary Closing Date,”

 

3.                                      Flow of Funds for Secondary Closing Date
Advance.  From the Initial Term Loan that Lender shall make to Borrower under
the Loan Agreement on the Secondary Closing Date, Borrower hereby authorizes and
directs Lender to make disbursements in the amounts and to the parties listed on
Schedule A attached hereto.  Borrower hereby acknowledges and agrees that
interest will commence to accrue on the full principal amount of such Loans at
the rate specified in the Loan Agreement as of the date Lender initiates the
transfer of funds as herein directed.

 

4.                                      No Other Modifications; Reaffirmation by
the Borrower.  Except as expressly modified hereby, the terms of the Loan
Agreement shall remain in full force and effect in all respects, and the
Borrower hereby reaffirms its obligations under the Loan Agreement, as modified
by this Amendment, and under each of the other Loan Documents to which it is a
party.

 

5.                                      References.  All references in the Loan
Agreement to “this Agreement,” “herein,” “hereunder” or other words of similar
import, and all references to the Loan Agreement in the other Loan

 

--------------------------------------------------------------------------------



 

Documents, or any other document or instrument that refers to the Loan
Agreement, shall be deemed to be references to the Loan Agreement as amended by
this Amendment.

 

6.                                      Applicable Law.  THIS AMENDMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF
LAW PROVISIONS.

 

7.                                      Counterparts; Electronic Delivery.  This
Amendment may be executed in one or more counterparts (all counterparts together
reflecting the signature of all parties) each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument.  Delivery by any party to this Amendment of its signatures hereon
through facsimile or other electronic image file (including .pdf) (i) may be
relied upon as if this Amendment were physically delivered with an original
hand-written signature of such party, and (ii) shall be binding on such party
for all purposes.

 

8.                                      Successors.  This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

9.                                      Final Agreements.  This Amendment
represents the final agreement of the Borrower and the Lender with respect to
the subject matter hereof, and may not be contradicted, modified or supplemented
in any way by evidence of any prior or contemporaneous written or oral
agreements of the Borrower and the Lender.

 

[Remainder of page intentionally blank; signature pages follow.]

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Borrower and the Lender have caused this Amendment to be
duly executed by their duly authorized officers, under seal, all as of the date
first above written.

 

 

BORROWER:

 

 

 

PLUG POWER INC.

 

 

 

 

 

By:

/s/ Paul B. Middleton

 

Name:

Paul B. Middleton

 

Title:

Chief Financial Officer

 

 

 

 

 

EMERGING POWER INC.

 

 

 

 

 

By:

/s/ Paul B. Middleton

 

Name:

Paul B. Middleton

 

Title:

Treasurer

 

 

 

 

 

EMERGENT POWER INC.

 

 

 

 

 

By:

/s/ Paul B. Middleton

 

Name:

Paul B. Middleton

 

Title:

Treasurer

 

[Signatures continue on following page.]

 

--------------------------------------------------------------------------------



 

 

LENDER:

 

 

 

GENERATE LENDING, LLC

 

 

 

 

 

By:

/s/ Matan Friedman

 

Name:

Matan Friedman

 

Title:

Manager

 

2

--------------------------------------------------------------------------------